Citation Nr: 1030718	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  03-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for bilateral knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for right shoulder 
disability.

4.  Entitlement to service connection on a secondary basis for 
bilateral knee disability.

5.  Entitlement to service connection on a secondary basis for 
right shoulder disability.

6.  Entitlement to service connection, to include on a secondary 
basis, for left shoulder disability.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection, to include on a secondary 
basis, for a sleep disorder.

9.  Entitlement to service connection, to include on a secondary 
basis, for hypertension.

10.  Entitlement to service connection for left eye disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran had military service from January 1977 to December 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This claim has been before the Board and remanded in June 2004, 
August 2006, and November 2008 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, these claims have to be remanded once again.  In 
June 2004, August 2006, and November 2008, the Board remanded the 
Veteran's claims and requested, in part, that the RO contact the 
National Personnel Records Center (NPRC) and the Army National 
Guard of South Carolina for verification of all dates of active 
duty for training and inactive duty training.  After review, the 
Board observes that all of the above actions have not been 
accomplished.  Although the RO contacted the NPRC, the NPRC did 
not provide the dates of the Veteran's periods of active duty for 
training or inactive duty for training.  In addition, the RO 
contacted the Army National Guard of South Carolina and received 
a response; however, the records received did not contain the 
specific dates of active duty for training and inactive duty 
training.  As such, the RO must once again contact the South 
Carolina Adjutant General and request the specific dates of 
active duty for training and inactive duty training.  In 
addition, the Veteran's entire Official Military Personnel File 
(OMPF) should be requested from NPRC.  Thus, the appeal must be 
remanded for compliance with the previous Board remands.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the relevant 
documents cannot be located or recreated, then the RO must make a 
formal finding as to the unavailability of these documents.

Accordingly, the case is REMANDED for the following action:

1.  Contact the South Carolina Adjutant 
General and request verification of the 
specific dates of the Veteran's active 
duty training and verification of the 
specific dates of inactive duty 
training.  If the relevant documents cannot 
be located or recreated, then the RO must 
make a formal finding as to the 
unavailability of these documents.

2.  Request the Veteran's entire Official 
Military Personnel File (OMPF) from NPRC.  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims on appeal, in light of all 
pertinent evidence and legal authority.  If 
the determinations remain adverse, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, to include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


